DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality: in claim 7, the phrase “the rotor support (7)” should omit the extraneous “(7).”  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 10-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,176,291 to Rabinowitz in view of German Patent No. 10 2016 205 216 to Filipenko et al. (hereinafter Filipenko) and further in view of U.S. Patent Application Publication No. 2016/0359394 to Zheng et al. (hereinafter Zheng).
Regarding claim 1, Rabinowitz teaches a rotor (FIG. 1, 6) for an electrical machine (Column 3, lines 20-23) with a central rotor axis (Column 12, lines 45-56), the rotor comprising: a rotor support (FIG. 1, 7 and 10; Column 4, lines 8-10); at least one superconducting magnet (FIG. 2, 29) that is mechanically supported by the rotor support (FIG. 1, FIG. 2); and a damping shield (FIG. 1, 18) with at least one shielding element that surrounds (FIG. 1) the at least one superconducting magnet.
Rabinowitz does not teach the superconducting magnet being a permanent magnet and the damping shield being formed from an electrically conductive material with an electrical conductivity σ of at least 30x106 S/m.
However, Filipenko and Zheng teach a superconducting permanent magnet in an electrical machine (Filipenko FIG. 1, 130) and a damping shield being formed from an electrically conductive material with an electrical conductivity σ of at least 30x106 S/m (Zheng Paragraph [0013]: σ = 4.00x107 S/m).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical machine of Rabinowitz with the superconducting permanent magnet of Filipenko since the use of permanent magnets would decrease the complexity of the design of the electrical machine since the use of brushes and slip ring assemblies would not be needed. Also, It would then have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical machine of Rabinowitz in view of Filipenko with the electrically conductive damping shield of Zheng since the greater electrical conductivity of the shield results in more effective filtering of electromagnetic waves that would affect the permanent magnets (Zheng Paragraph [0013]).
Regarding claim 3, Rabinowitz in view of Filipenko and in further view of Zheng teaches the rotor of claim 1, wherein Zheng further teaches that the electrically conductive material of the at least one shielding element comprises copper (Paragraph [0013]).
Regarding claim 4, Rabinowitz in view of Filipenko and in further view of Zheng teaches the rotor of claim 1.
Rabinowitz in view of Filipenko and in further view of Zheng does not teach the arrangement wherein the damping shield has an external shielding element that radially surrounds the at least one superconducting permanent magnet and rotor support together.
However, Zheng teaches an arrangement wherein a damping shield (FIG. 3, 42) has an external shielding element (FIG. 3, 42) that radially surrounds the magnet (FIG. 3, 30) and rotor support (FIG. 3, 28) together (Paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical machine of Rabinowitz in view of Filipenko and in further view of Zheng with the external shielding scheme of Zheng since the external shielding prevents high switching frequency external electromagnetic harmonics from inducing eddy currents on the rotor, reducing power losses (Paragraph [0001]).
Regarding claim 6, Rabinowitz in view of Filipenko and in further view of Zheng teaches the rotor of claim 1.
Rabinowitz in view of Filipenko and in further view of Zheng does not teach the arrangement wherein the damping shield has at least one internal shielding element that is associated with the at least one superconducting permanent magnet and surrounds the at least one superconducting permanent magnet locally such that the at least one internal shielding element, together with the at least one associated superconducting permanent magnet, is mechanically supported by the rotor support.
However, Zheng teaches an arrangement wherein a damping shield (FIG. 3, 42) has at least one internal shielding element (FIG. 3, 42) that is associated with a permanent magnet (FIG. 3, Paragraph [0011]) locally such that the internal shielding element, together with the associated permanent magnet is mechanically supported by the rotor support (FIG. 3, Paragraph [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical machine of Rabinowitz in view of Filipenko and in further view of Zheng with the shielding scheme of Zheng since the arrangement helps conduct heat generated from the shield into the core and out of the rotor (Paragraph [0011]).
Regarding claim 10, Rabinowitz in view of Filipenko and in further view of Zheng teaches the rotor of claim 6 wherein Zheng further teaches the arrangement wherein the at least one internal shielding element (FIG. 3, 42) being composed of a shielding vessel (FIG. 3, radial portion) and a shielding cover (FIG. 3, circumferential portion).
Regarding claim 11 Rabinowitz in view of Filipenko and in further view of Zheng teaches the rotor of claim 6 wherein Zheng further teaches the arrangement wherein the at least one permanent magnet (FIG. 3, 30) comprises a plurality of superconducting permanent magnets (FIG. 2, 30) that are surrounded individually by respectively associated internal shielding elements (FIG. 3), wherein the internal shielding elements (FIG. 3, 42) are each arranged at least partly between the associated permanent magnet (FIG. 3, 30) and rotor support (FIG. 3, 38).
Regarding claim 13, Rabinowitz in view of Filipenko and in further view of Zheng teaches the rotor of claim 1 wherein Rabinowitz further teaches the arrangement wherein the at least one superconducting permanent magnet is formed by a stack (Column 5, lines 17-19) of a plurality of superconducting strip conductors (FIG. 3, 34).
Regarding claim 15, Rabinowitz teaches an electrical machine (Column 3, lines 20-23) comprising: a rotor (FIG. 1, 6) for an electrical machine with a central rotor axis (Column 12, lines 45-56), the rotor comprising: a rotor support (FIG. 1, 7 and 10; Column 4, lines 8-10); at least one superconducting magnet (FIG. 2, 29) that is mechanically supported by the rotor support (FIG. 1, FIG. 2); and a damping shield (FIG. 1, 18) with at least one shielding element that surrounds (FIG. 1) the at least one superconducting magnet and a stator that is arranged in a fixed manner (Column 10, lines 56-60).
Rabinowitz does not teach the superconducting magnet being a permanent magnet and the damping shield being formed from an electrically conductive material with an electrical conductivity σ of at least 30x106 S/m.
However, Filipenko and Zheng teach a superconducting permanent magnet in an electrical machine (Filipenko FIG. 1, 130) and a damping shield being formed from an electrically conductive material with an electrical conductivity of at least 30x106 S/m (Zheng Paragraph [0008]: σ = 4.00x107 S/m).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical machine of Rabinowitz with the superconducting permanent magnet of Filipenko since the use of permanent magnets would decrease the complexity of the design of the electrical machine since the use of brushes and slip ring assemblies would not be needed. It would then have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical machine of Rabinowitz in view of Filipenko with the electrically conductive damping shield of Zheng since the greater electrical conductivity of the shield results in more effective filtering of electromagnetic waves that would affect the permanent magnets (Zheng Paragraph [0013]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz in view of Filipenko and further in view of Zheng as applied to claim 1 above, and further in view of Japanese Patent No. 3,308,580 to Toshiba.
Regarding claim 2, Rabinowitz in view of Filipenko and further in view of Zheng teaches the rotor of claim 1.
Rabinowitz in view of Filipenko and further in view of Zheng does not teach the arrangement in which the at least one shielding element has a thickness of at least 0.1mm.
However, Toshiba teaches a damping shield with a thickness of at least 0.1mm (Paragraph [0008]: thickness is at most 10mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical machine of Rabinowitz in view of Filipenko and further in view of Zheng with the damping shield thickness of Toshiba since a higher shield thickness results in a more effective filtering of electromagnetic waves that would affect the permanent magnets.
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz in view of Filipenko and further in view of Zheng as applied to claim 1 above, and further in view of WIPO Publication 2011/029647 to Groeter.
Regarding claim 5, Rabinowitz in view of Filipenko and further in view of Zheng teaches the rotor of claim 4.
Rabinowitz in view of Filipenko and further in view of Zheng does not teach the arrangement wherein the external shielding element is provided with a plurality of cooling fins on an outer surface of the external shielding element.
However, Groeter teaches the arrangement wherein the external shielding element is provided with a plurality of cooling fins (Page 6, lines 5-9) on an outer surface of the external shielding element.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical machine of Rabinowitz in view of Filipenko and further in view of Zheng with the cooling fins of Groeter since the cooling fins allow for an increased efficiency in air cooling for the damping shield, improving its thermal performance and that of the electrical machine as a whole.
Regarding claim 7, Rabinowitz in view of Filipenko and further in view of Zheng teaches the rotor of claim 6.
Rabinowitz in view of Filipenko and further in view of Zheng does not teach the arrangement wherein the at least one internal shielding element is thermally more strongly coupled to the rotor support than to the at least one associated superconducting permanent magnet.
However, Groeter teaches an arrangement wherein the shielding element is thermally more strongly coupled to the rotor support than to the at least one associated permanent magnet (FIG. 2: insulation 15 thermally isolates permanent magnet 6 from shielding element 7, making the shielding element more thermally coupled to the rotor support 5 than the permanent magnet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical machine of Rabinowitz in view of Filipenko and further in view of Zheng with the thermal arrangement of Groeter since it decreases heat transfer to the permanent magnets which would reduce their effectiveness, increasing efficiency of the electrical machine as a whole overall.
Regarding claim 8, Rabinowitz in view of Filipenko and further in view of Zheng and even further in view of Groeter teaches the rotor of claim 7, wherein Groeter further teaches the rotor comprising a thermal insulation layer (FIG. 2, 15) that is arranged between the at least one internal shielding element and the permanent magnet (Page 5, lines 4-7).
Regarding claim 9, Rabinowitz in view of Filipenko and further in view of Zheng teaches the rotor of claim 6.
Rabinowitz in view of Filipenko and further in view of Zheng does not teach the arrangement wherein the at least one internal shielding, together with the at least one associated superconducting permanent magnet, forms a prefabricated component.
However, Groeter teaches an internal shielding together with a permanent magnet forming a prefabricated component (Page 5, lines 15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the electrical machine of Rabinowitz in view of Filipenko and further in view of Zheng with the prefabrication of components of Groeter since the use of prefabricated components could result in lower assembly times and costs.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz in view of Filipenko and further in view of Zheng as applied to claim 1 above, and further in view of German Patent No. 10 2011 077 456 to Schmidt et al. (hereinafter Schmidt).
Regarding claim 12, Rabinowitz in view of Filipenko and further in view of Zheng teaches the rotor of claim 1.
Rabinowitz in view of Filipenko and further in view of Zheng does not teach the arrangement wherein the at least one superconducting permanent magnet comprises a high-temperature superconducting material.
However, Schmidt teaches a superconducting permanent magnet comprising a high-temperature superconducting material (FIG. 1, 7; Paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical machine of Rabinowitz in view of Filipenko and further in view of Zheng with the high-temperature superconducting material of Schmidt since high-temperature superconducting magnets can operate at relatively higher temperatures compared to conventional superconductors which could be easier to attain, reducing operation costs.
Regarding claim 14, Rabinowitz in view of Filipenko and further in view of Zheng teaches the rotor of claim 1.
Rabinowitz in view of Filipenko and further in view of Zheng does not teach the arrangement wherein the at least one superconducting permanent magnet is formed by a superconducting bulk element.
However, Schmidt teaches the arrangement wherein the superconducting permanent magnet is formed by a superconducting bulk element (Paragraph [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical machine of Rabinowitz in view of Filipenko and further in view of Zheng with the superconducting bulk element of Schmidt since the substitution of the strip conductors forming the superconducting permanent magnet of Rabinowitz with the superconducting bulk element of Schmidt would not result in a different function of the element and the result of the substitution would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KIEL MIGUEL RODRIGUEZ whose telephone number is (571)272-9881. The examiner can normally be reached Monday - Friday 9:30am - 7:00pm ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.K.R./Examiner, Art Unit 2832     

      
/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2834